                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Pamila Ndanyi,                                )       C.A. No. 6:18-2531-HMH-JDA
                                              )
                       Plaintiff,             )           OPINION & ORDER
                                              )
               vs.                            )
                                              )
Aureon HR I Inc., Woodland at Furman,         )
Bobby Kimmons, and Brady Reese,               )
                                              )
                       Defendants.            )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacqueline D. Austin, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.1 Pamila Ndanyi (“Ndanyi”) alleges that she

was terminated in retaliation for filing a South Carolina Workers’ Compensation claim and

discrimination charges with the South Carolina Human Affairs Commission (“SCHAC”) and

the Equal Employment Opportunity Commission (“EEOC”). Magistrate Judge Austin

recommends granting the Defendants’ motion to dismiss with respect to Ndanyi’s EEOC-related

retaliation claim arising under Title VII of the Civil Rights Act of 1964 (“Title VII”), and

remanding the remaining state law claims to the state court. After review and for the reasons set

forth below, the court adopts the magistrate judge’s Report and Recommendation.




       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1) (2006).

                                                  1
       Defendants Bobby Kimmons, Brandy Reese, and The Woodlands at Furman2

(collectively “Defendants”) filed objections to the Report and Recommendation. (Objs.,

generally, ECF No. 16.) Ndanyi did not file any objections. Objections to the Report and

Recommendation must be specific. Failure to file specific objections constitutes a waiver of a

party’s right to further judicial review, including appellate review, if the recommendation is

accepted by the district judge. See United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir.

1984). In the absence of specific objections to the Report and Recommendation of the

magistrate judge, this court is not required to give any explanation for adopting the

recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).

       Defendants present one specific objection. Defendants object to the magistrate judge’s

recommendation that Ndanyi’s remaining state law claims be remanded to the state court.

Defendants argue that the court should retain supplemental jurisdiction over Ndanyi’s state law

retaliation claim related to her discrimination charge filed with the SCHAC and dismiss it

because it is barred by the applicable statute of limitation. (Objs. 2-3, ECF No. 16.)

       Pursuant to 28 U.S.C. § 1367(c)(3), the district court may decline to exercise

supplemental jurisdiction if “the district court has dismissed all claims over which it has original

jurisdiction.” “[U]nder the authority of 28 U.S.C. § 1367(c), authorizing a federal court to

decline to exercise supplemental jurisdiction, a district court has inherent power to dismiss the

case or, in cases removed from State court, to remand, provided the conditions set forth in

§ 1367(c) for declining to exercise supplemental jurisdiction have been met.” Hinson v.



       2
        Defendants The Woodlands at Furman and Brandy Reese were incorrectly identified in
the complaint as “Woodland at Furman” and “Brady Reese.”

                                                 2
Norwest Fin. S.C., Inc., 239 F.3d 611, 617 (4th Cir. 2001). Ndanyi has presented one federal

claim arising under Title VII for retaliation for filing a discrimination charge with the EEOC,

and both Ndanyi and Defendants agree that this federal claim should be dismissed. (Resp.

Opp’n Mot. Dismiss 1, ECF No. 12 (“Plaintiff admits that she does not have a cause of action

under Federal Law and most particularly Title VII[.]”); Objs. 1, ECF No. 16.) Thus, only two

state law claims for retaliation remain related to Ndanyi’s workers’ compensation claim and

SCHAC charge. Accordingly, it is within the court’s discretion to remand the remaining state

law claims to the state court because no claims over which the court has original jurisdiction

remain.

       Defendants argue that the court should retain supplemental jurisdiction over Ndanyi’s

retaliation claim related to her SCHAC charge based on Ketema v. Midwest Stamping, Inc..

No. 05-1866, 2006 WL 1307934 (4th Cir. May 12, 2006) (unpublished); (Objs. 2, ECF No. 16.)

However, in Ketema, the United States Court of Appeals for the Fourth Circuit held that the

lower court abused its discretion in not retaining supplemental jurisdiction over the plaintiff’s

remaining state law claims where the action was originally filed in federal court, it had been

pending for a lengthy period of time, discovery had been completed, and refiling the action in

state court would be fruitless because the statute of limitations period had run. Id. at *1.

Conversely, Ndanyi’s action was originally filed in state court, has been pending for a short

period of time, discovery has not been completed, and the action will not need to be refiled in

state court. Accordingly, the court declines to retain supplemental jurisdiction over either

remaining state law claims.




                                                 3
        Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge Austin’s Report and Recommendation.

        It is therefore

        ORDERED that the Defendants’ motion to dismiss, docket number 6, is granted in part

with respect to Ndanyi’s Title VII claim and denied in part with respect to Ndanyi’s state law

claims. It is further

        ORDERED that Ndanyi’s state law claims are remanded to the state court.

        IT IS SO ORDERED.

                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
November 20, 2018




                               NOTICE OF RIGHT TO APPEAL

        The Plaintiff is hereby notified that she has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                  4
